                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     GARY CLAY KING,                                   CASE NO. 18-cv-07776-YGR
                                   7                  Plaintiff,
                                                                                           ORDER RE: PLAINTIFF’S FAILURE TO FILE
                                   8            vs.                                        OPPOSITIONS TO DEFENDANTS’ MOTIONS
                                                                                           TO DISMISS AND FAILURE TO NOTIFY THE
                                   9     SF SUPERIOR COURT, ET AL.,                        COURT OF A CHANGE OF ADDRESS
                                  10                  Defendants.                          Re: Dkt. Nos. 10, 11, 19, 20
                                  11          TO PLAINTIFF GARY CLAY KING:
                                  12          This Order concerns your action.
Northern District of California
 United States District Court




                                  13          On March 5, 2019, defendants SF Superior Court (“Superior Court”) and Tenderloin
                                  14   Housing Clinic, Inc. (“Tenderloin”) filed separate motions to dismiss plaintiff’s complaint, both
                                  15   pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Dkt. Nos. 10, 11.) On
                                  16   March 7, 2019, the Court reset both motions for hearing on April 23, 2019. (Dkt. No. 15.) The
                                  17   Court also instructed plaintiff to file his response to both motions on March 20, 2019. (Id.)
                                  18          On March 8, 2019, defendants UCSF, Peter Ureste, and Shuyu Wang (“UCSF
                                  19   Defendants”) and San Francisco Police Department (“SFPD”) filed separate motions to dismiss
                                  20   plaintiff’s complaint, both pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).
                                  21   (Dkt. Nos. 19, 20.) Plaintiff’s response to the motions filed by the UCSF Defendants and SFPD
                                  22   were due on March 22, 2019.
                                  23          On March 20, 2019, the Court’s service by mail of the March 7, 2019 order was returned
                                  24   as undeliverable. (Dkt. No. 21.) Under Local Rule 3-11, plaintiff must advise the Court of his
                                  25   “current address” by May 20, 2019.
                                  26          Further, on March 29, 2019, the Court issued a second order reminding plaintiff to file
                                  27   oppositions (or statements of non-opposition) to all four pending motions to dismiss by no later
                                  28   than April 19, 2019. As of the date of this order, no opposition or other response has been filed.
                                   1   Moreover, plaintiff has not filed any document since December 28, 2018, when he filed his

                                   2   complaint and motion to proceed in forma pauperis. (See Dkt. Nos. 1, 3.)

                                   3          NOW, THEREFORE, pursuant to Local Rule 3-11, plaintiff shall file by no later than May

                                   4   20, 2019, a Notice of Change of Address specifying his new address and any oppositions for the

                                   5   pending motions to dismiss. If plaintiff fails to do so, the Court will dismiss plaintiff’s complaint,

                                   6   without prejudice, for failure to prosecute. Any reply to plaintiff’s oppositions must be filed not

                                   7   more than seven (7) days thereafter.

                                   8          The Court advises plaintiff that a Handbook for Pro Se Litigants, which contains helpful

                                   9   information about proceeding without an attorney, is available in the Clerk’s office or through the

                                  10   Court’s website, http://cand.uscourts.gov/pro-se.

                                  11          Assistance is available through the Legal Help Center. Parties can make an appointment to

                                  12   speak with an attorney who can provide basic legal information and assistance. The Help Center
Northern District of California
 United States District Court




                                  13   does not see people on a “drop-in” basis, and will not be able to represent parties in their cases.

                                  14   There is no charge for this service. To make an appointment with the Legal Help Center, you may:

                                  15   (1) sign up in person on the appointment book outside the Legal Help Center offices at the San

                                  16   Francisco Courthouse, located at 450 Golden Gate Avenue, 15th Floor, Room 2796, San

                                  17   Francisco, California or the Oakland Courthouse, located at 1301 Clay Street, 4th Floor, Room

                                  18   470S, Oakland, California; (2) call 415-782-8982; or (3) email federalprobonoproject@sfbar.org.

                                  19   The Help Center’s website is available at https://cand.uscourts.gov/legal-help.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: April 30, 2019
                                                                                                    YVONNE GONZALEZ ROGERS
                                  23                                                           UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
